Citation Nr: 1340647	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by which the RO denied entitlement to the benefit sought herein.


FINDING OF FACT

The record contains uncontroverted competent and credible evidence that the Veteran's low back disability is the proximate result of his service-connected right knee disability.


CONCLUSION OF LAW

A thoracolumbar spine disability is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record contains an August 2010 opinion from a VA physician indicating that after a review of the record, it was more likely than not that the Veteran's service-connected right knee disability contributed to his low back disability due to the abnormal gait caused by the service-connected right knee disability.

The Board finds that service connection for the low back disability is granted on a secondary basis.  
ORDER

Service connection for a thoracolumbar spine disability is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


